Title: Thomas Jefferson to William Short, 6 November 1812
From: Jefferson, Thomas
To: Short, William


          Dear Sir Monticello Nov. 6. 12. 
          Your favor of Oct. 29. finds me still here. tho’ the effects of my fall have not been quite removed, I shall set out for Bedford in 2. or 3. days. the doubt as to the security proposed for that portion of the debt for which mr Higginbotham & another were to give joint bonds, was not unexpected because it was reasonable. I had suggested it to him as possible & even probable, & he was therefore not unapprised. he is now in Richmond seeing about his cargoes, both of which are safely arrived. I have written to inform him that the bargain for the sale of the land is finally concluded except that for his portion of the debt his single bonds will be expected and a mortgage on the lands. I am sure he will not refuse it, because it is reasonable, & because he has attached himself to the purchase by plans proposed for it’s improvement. as soon as I return from Bedford the writings on both sides shall be executed in due form & communicated to you, with a deed for your execution. I am inclined to believe he will quit commerce now.  it is evident to him & every one that were peace now to be restored there would never be a call again on Britain for any thing but fine manufactures. the establishment of coarse manufactures in every family is now permanent. I have hitherto paid 2000.D. a year for clothing my laborers. two spinning Jennies (simpler & better than all the improved machines) carrying 35 spindles, worked by a woman & a girl, spin me from 5. to 8. yds a day & a loom with a flying shuttle worked by another woman, weaves it. this ensures the 2000. yds inner & outer cloathing a year, which I need, & will call for not a cent of cash but 80.D. for 800.℔ of cotton which we can buy cheaper than raise. this is a specimen of what ensures the exclusion of British coarse goods, for I have been one of the latest in adopting houshold manufacture. ever & affectionately Your’s
          
            Th:
            Jefferson
         